Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1022)

Complainant
v.

Corner Convenience LLC,
Respondent.
Docket No. C-14-1509
Decision No. CR3394

Date: September 29, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Corner Convenience LLC, at 160 West Main Street, Meriden,
Connecticut 06451, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Corner Convenience LLC impermissibly sold cigarettes to a minor and failed to verify,
by means of photo identification containing date of birth, that a tobacco purchaser was 18
years of age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. The
complaint likewise alleges that Respondent Corner Convenience LLC previously
admitted to two violations of regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP
seeks to impose a $2,000 civil money penalty against Respondent Corner Convenience
LLC.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 29, 2014, CTP served the
complaint on Respondent Corner Convenience LLC by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Corner Convenience LLC has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

¢ CTP previously issued a warning letter to Respondent Corner Convenience LLC
on February 28, 2013, citing violations’ of 21 C.F.R. pt. 1140 on February 6,
2013, at Respondent’s business establishment, 160 West Main Street, Meriden,
Connecticut 06451;

¢ On October 22, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-14-29, FDA Docket Number FDA-2013-H-1238, against
Respondent for two violations of 21 C.F.R. pt. 1140 within a twelve-month period.
CTP alleged those violations to have occurred on February 6, 2013, and May 14,
2013;

e The previous action concluded when Ali Aziz, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On December 17, 2013,
Mr. Aziz signed an Acknowledgment Form in which he “admitt[ed] that the
violations . . . occurred, waiv[ed] his ability to contest the violations in the future,
and stat[ed] that he understood that that violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on January 7, 2014;

e At approximately 9:24 AM on January 24, 2014, at Respondent’s business
establishment, 160 West Main Street, Meriden, Connecticut 06451, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Maverick Box 100s cigarettes to a person younger than 18 years of age. The

' Tn the complaint, CTP describes the actions that took place at Respondent Corner
Convenience LLC’s business establishment on February 6, 2013, as both “a violation”
and as “violations.” Complaint § 10. In a previous administrative complaint initiated on
October 22, 2013, and attached to the present complaint, CTP described two discrete
violations at Respondent Corner Convenience LLC’s business establishment on February
6, 2013: a violation of 21 C.F.R. § 1140.14(a) and a violation of 21 C.F. R.

§ 1140.14(b)(1). Therefore, I infer that CTP’s description in the present complaint of “a
violation” occurring on February 6, 2013, was a typographical error.
inspectors also documented that Respondent’s staff failed to verify, by means of

photo identification containing the
purchaser was 18 years of age or 0

bearer’s date of birth, that the cigarette
der.

These facts establish Respondent Corner Convenience LLC’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product

is misbranded if sold or distributed in vio!

ation of regulations issued under section 906(d)

of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the

regulations at 21 C.F.R. pt. 1140 under sei
see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg.

ction 906(d) of the Act. 21 U.S.C. § 387a-1;
3,225, 13,229 (Mar. 19, 2010). Under 21

CFR. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Retailers are required to verify, by means of photo identification containing the
purchaser’s date of birth, that no purchaser of cigarettes or smokeless tobacco is younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Under 21 C.F.R. § 17.2, a $2,000 civil money penalty is permissible for four violations of
the regulations found at 21 C.F.R. pt. 1140.

Order

For these reasons, I enter default judgment in the amount of $2,000 against Respondent
Corner Convenience LLC. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final
and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

